Name: Commission Regulation (EEC) No 2605/89 of 28 August 1989 amending Regulation (EEC) No 2545/89 introducing a countervailing charge on certain varieties of plums originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 89 Official Journal of the European Communities No L 251 /13 COMMISSION REGULATION (EEC) No 2605/89 of 28 August 1989 amending Regulation (EEC) No 2545/89 introducing a countervailing charge on certain varieties of plums originating in Bulgaria duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration the countervailing charge on the import of certain varieties of plums originating in Bulgaria must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2545/89 (3), introduced a countervailing charge on certain varieties of plums originating in Bulgaria ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2545/89, 'ECU 13,94' ECU' is hereby replaced by 'ECU 18,29'; Article 2 This Regulation shall enter into force on 29 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 118, 20. 5. 1972, p . 1 . (2) OJ No L 118, 29. 4. 1989, p. 12. 0 OJ No L 246, 23 . 8 . 1989, p . 7.